J. S44015/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

V.G.,                                   :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                         Appellant      :
                                        :
                    v.                  :          No. 276 EDA 2016
                                        :
A.G.                                    :


              Appeal from the Order Entered December 23, 2015,
             in the Court of Common Pleas of Philadelphia County
                    Family Court Division at No. 0C0801290


BEFORE: FORD ELLIOTT, P.J.E., STABILE AND MUSMANNO, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED DECEMBER 08, 2016

        Appellant, V.G. (“Father”), appeals from the order dated and entered

on December 23, 2015, granting the motion filed by A.G. (“Mother”) to

transfer/relinquish jurisdiction of the custody matter involving their male

child, E.G. (“Child”), born in April of 2008, to the Family Court of the State

of New Jersey, pursuant to the Uniform Child Custody Jurisdiction and

Enforcement Act (“UCCJEA”), 23 Pa.C.S.A. §§ 5401-5482.          Upon careful

review, we reverse and remand.
J. S44015/16


      The parties do not dispute the following factual and procedural

history.1   In a custody order entered on July 11, 2014, the Philadelphia

County Court of Common Pleas, Family Division, Judge Doris A. Pechkurow,

permitted Mother to relocate to New Jersey with Child.      In a subsequent

order entered on August 21, 2014, Judge Pechkurow awarded the parties

shared legal custody, Mother primary physical custody during the school

year, and Father partial custody during the school year on two of every three

weekends. The order also awarded Father primary physical custody of Child

during the summer and winter breaks, and provided the parties primary

physical custody on alternate holidays. Pursuant to the order, Mother would

bear more responsibility for transportation, as she relocated to New Jersey

and created a significant distance between the parties’ homes.



1
   The trial court’s transmission of an incomplete record hindered our review
of the order on appeal, as did the lack of an opinion from the trial court
judge, who has retired. Our inquiries with the Prothonotary of the trial court
failed to produce Mother’s motion to transfer/relinquish jurisdiction, which
the trial court apparently has lost or misplaced.          The trial court has
transmitted Father’s response to Mother’s motion in a supplemental record.
As Mother’s motion is missing from the record, we glean the allegations in
her motion from Father’s response and the on-record oral argument on the
motion. We will not remand the matter for the inclusion of Mother’s motion
in the record and the preparation of a trial court opinion. A new trial court
judge assigned to the case would be unfamiliar and would have to prepare
the opinion from a “cold” record. We note only that Father attached
Mother’s motion to his brief as Appendix G, but we may not consider it, since
it is not in the certified record. See Commonwealth v. Preston, 904 A.2d
1 (Pa.Super. 2006) (en banc). Father’s failure to ensure that the record
was complete also delayed our disposition of the appeal. Cf. In re T.S.M.,
71 A.3d 251, 255 (Pa. 2013). Although labeled as a Children’s Fast Track
case, the trial court order did not present specific custodial issues.


                                    -2-
J. S44015/16


      On September 30, 2015, Mother filed, pro se, a petition to

transfer/relinquish jurisdiction of the custody case to Monmouth County,

New Jersey, where she resides with Child. Mother asserted that Father now

lives in Feasterville, Pennsylvania, which is near Philadelphia County, but

located in Bucks County. Mother argued that, under the UCCJEA, the trial

court in Philadelphia should relinquish jurisdiction and transfer the custody

matter to Monmouth County, New Jersey, as neither Child nor the parties

have any significant connection to the Commonwealth. Mother also alleged

that Philadelphia County has become an inconvenient forum, so the trial

court should transfer the custody matter to New Jersey under Section 5427

of the UCCJEA. Mother also cited Pa.R.C.P. 1910.2 and 1915.2 in support of

the transfer of venue.2

      Father responded that, pursuant to Section 5422(a)(1) of the UCCJEA,

the trial court in Philadelphia retained exclusive, continuing jurisdiction as

long as the child and at least one parent have an important or meaningful

relationship to the Commonwealth, and that the connection to Philadelphia

County was irrelevant.    (See Father’s Memorandum of Law in Support of

Respondent’s Opposition to Petitioner’s Motion to Transfer Jurisdiction.)

Father also argued that Mother’s contention regarding Philadelphia County

being an inconvenient forum was misplaced.



2
 Pa.R.C.P. 1910.2 involves support matters, not custody matters, and is not
appropriate in the instant case. (See Father’s brief at 20.)


                                    -3-
J. S44015/16


     On December 23, 2015, the trial court heard oral argument on

Mother’s motion. Father was present and represented by Attorney Michael

Kuldiner.   Mother appeared pro se.     On that same date, the trial court

entered the order granting Mother’s motion, “releasing” jurisdiction of the

custody matter to New Jersey.3 On January 22, 2016, Father timely filed a

notice of appeal, along with a concise statement of errors complained of on

appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

     On appeal, Father raises the following issues for our review.

            A.   Whether the Trial Court committed an error of
                 law and abused its discretion in improperly
                 relinquishing and transferring jurisdiction over
                 the custody matter in light of the Uniform Child
                 Custody Jurisdiction and Enforcement Act[,]
                 23 P[a].C.S.A. § 5401 et seq. (specifically
                 § 5422)?

            B.   Whether the Trial Court committed an error of
                 law and abused its discretion in determining
                 that Philadelphia was an inconvenient forum
                 but New Jersey was not an inconvenient forum
                 under Pa.R.C.P. 1915.2; governed by the
                 factors set forth in the UCCJEA (specifically
                 § 5427) and which was raised by Appellee
                 [Mother]?

            C.   Whether the Trial Court committed an error of
                 law and abused its discretion in transferring
                 jurisdiction over the custody matter by failing
                 to give proper weight to Appellant’s [Father’s]
                 written response and argument to Appellee’s
                 [Mother’s] Motion to Transfer Jurisdiction?



3
 On December 30, 2015, Father filed a motion for reconsideration. The trial
court did not rule upon the motion.


                                    -4-
J. S44015/16


            D.     Whether the Trial Court committed an error of
                   law and abused its discretion by making a
                   ruling after only a 13[-]minute oral argument
                   which constituted the Court and the parties
                   interrupting each other?

            E.     Whether, the Trial Court committed an error of
                   law and abused its discretion in transferring
                   jurisdiction over the custody matter based
                   upon the “best interests” standard of
                   23 Pa.C.S.A. §5328 when that language was
                   eliminated under the UCCJEA to prevent these
                   considerations    in    determining    proper
                   jurisdiction?

Father’s brief at 6.4

      Our standard of review for decisions involving jurisdiction is as follows.

            A court’s decision to exercise or decline jurisdiction is
            subject to an abuse of discretion standard of review
            and will not be disturbed absent an abuse of
            discretion.   Under Pennsylvania law an abuse of
            discretion occurs when the court has overridden or
            misapplied the law, when its judgment is manifestly
            unreasonable, or when there is insufficient evidence
            of record to support the court’s findings. An abuse
            of discretion requires clear and convincing evidence
            that the trial court misapplied the law or failed to
            follow proper legal procedures.

Wagner v. Wagner, 887 A.2d 282, 285 (Pa.Super. 2005) (citation

omitted).




4
  Father stated his issues somewhat differently in his concise statement.
We, nevertheless, find his issues preserved for our review. Krebs v. United
Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa.Super. 2006)
(holding that an appellant waives issues that are not raised in both his
concise statement of errors complained of on appeal and the statement of
questions involved in his brief on appeal).


                                      -5-
J. S44015/16


      We will address Father’s issues together, as they are interrelated.

Father first asserts that the trial court committed an error of law and/or

abused its discretion in relinquishing jurisdiction to New Jersey because the

trial court did not follow the requirements set forth in the UCCJEA,

particularly Section 5422. (See Father’s brief at 12-26.) Next, he contends

that the trial court committed an error of law and abused its discretion in

determining that Philadelphia was an inconvenient forum, but New Jersey

was not an inconvenient forum under the factors set forth in Section 5427 of

the UCCJEA and Pa.R.C.P. 1915.2.      (See Father’s brief at 20-26.)   Father

argues that the trial court failed to give proper weight to his written

response and oral argument in opposition to Mother’s motion. (See Father’s

brief at 26-27.) Additionally, Father contends that the trial court improperly

made a ruling after only a 13-minute oral argument, which consisted of the

court and the parties interrupting each other. (See Father’s brief at 27-28.)

Finally, Father urges that the trial court improperly applied a best interest

standard under the Custody Act, 23 Pa.C.S.A. § 5328(a), to its consideration

of Mother’s motion, where the proper standard for transfer/relinquishment of

jurisdiction under Section 5422 of the UCCJEA specifically does not include a

best interest standard. (See Father’s brief at 28-29.)

      Section 5421 of the UCCJEA provides:

            § 5421. Initial child custody jurisdiction

            (a)   General rule.--Except as otherwise provided
                  in section 5424 (relating to temporary


                                    -6-
J. S44015/16


               emergency jurisdiction), a court of this
               Commonwealth has jurisdiction to make an
               initial child custody determination only if:

               (1)   this Commonwealth is the home
                     state of the child on the date of the
                     commencement of the proceeding
                     or was the home state of the child
                     within six months before the
                     commencement of the proceeding
                     and the child is absent from this
                     Commonwealth but a parent or
                     person     acting   as    a    parent
                     continues      to   live    in    this
                     Commonwealth;

               (2)   a court of another state does not
                     have jurisdiction under paragraph
                     (1) or a court of the home state of
                     the child has declined to exercise
                     jurisdiction on the ground that this
                     Commonwealth        is  the   more
                     appropriate forum under section
                     5427 (relating to inconvenient
                     forum) or 5428 (relating to
                     jurisdiction declined by reason of
                     conduct) and:

                     (i)   the child and the child’s
                           parents, or the child and at
                           least one parent or a
                           person acting as a parent,
                           have      a      significant
                           connection     with      this
                           Commonwealth other than
                           mere physical presence;
                           and

                     (ii) substantial    evidence    is
                          available        in      this
                          Commonwealth concerning
                          the child’s care, protection,
                          training     and    personal
                          relationships;


                                   -7-
J. S44015/16



23 Pa.C.S.A. § 5421(a)(1)-(2).

     Section 5402 of the UCCJEA defines “home state” as:

           The state in which a child lived with a parent or a
           person acting as a parent for at least six
           consecutive months immediately before the
           commencement of a child custody proceeding.
           . . . A period of temporary absence of any of the
           mentioned persons is part of the period.

23 Pa.C.S.A. § 5402 (emphasis added).

     Section 5422(a) of the UCCJEA provides as follows.

           § 5422. Exclusive, continuing jurisdiction

           (a)   General rule.--Except as otherwise provided
                 in section 5424 (relating to temporary
                 emergency jurisdiction), a court of this
                 Commonwealth which has made a child
                 custody determination consistent with section
                 5421 (relating to initial child custody
                 jurisdiction) or 5423 (relating to jurisdiction to
                 modify      determination)     has      exclusive,
                 continuing jurisdiction over the determination
                 until:

                 (1)   a court of this Commonwealth
                       determines that neither the child,
                       nor the child and one parent, nor
                       the child and a person acting as a
                       parent     have     a     significant
                       connection         with           this
                       Commonwealth          and        that
                       substantial evidence is no longer
                       available in this Commonwealth
                       concerning     the   child’s    care,
                       protection, training and personal
                       relationships; or

                 (2)   a court of this Commonwealth or a
                       court of another state determines


                                    -8-
J. S44015/16


                        that the child, the child’s parents
                        and any person acting as a parent
                        do not presently reside in this
                        Commonwealth.

                 ....

23 Pa.C.S.A. § 5422(a).

     Pursuant to Section 5427, a trial court may decline to exercise

jurisdiction over a child custody dispute if it determines that it is an

inconvenient forum under the circumstances of the case.         Section 5427

identifies eight factors to consider in deciding whether it is appropriate to

permit another state to exercise jurisdiction as the more convenient forum:

                 (1)    whether domestic violence has
                        occurred and is likely to continue in
                        the future and which state could
                        best protect the parties and the
                        child;

                 (2)    the length of time the child has
                        resided        outside       this
                        Commonwealth;

                 (3)    the distance between the court in
                        this Commonwealth and the court
                        in the state that would assume
                        jurisdiction;

                 (4)    the relative financial circumstances
                        of the parties;

                 (5)    any agreement of the parties as to
                        which      state should   assume
                        jurisdiction;

                 (6)    the nature and location of the
                        evidence required to resolve the



                                     -9-
J. S44015/16


                           pending     litigation,     including
                           testimony of the child;

                  (7)      the ability of the court of each
                           state    to   decide   the   issue
                           expeditiously and the procedures
                           necessary to present the evidence;
                           and

                  (8)      the familiarity of the court of each
                           state with the facts and issues in
                           the pending litigation.

23 Pa.C.S.A. § 5427(b).

      “The burden . . . is on a petitioner who would have a court in the home

state decline to exercise its jurisdiction to show that the home state is an

inconvenient forum and that another state would be a more appropriate

forum.” Joselit v. Joselit, 544 A.2d 59, 62 (Pa.Super. 1988). We review a

trial court’s decision to exercise or decline jurisdiction under Section 5427

for an abuse of discretion.       S.K.C. v. J.L.C., 94 A.3d 402, 414 (Pa.Super.

2014).

      Rule 1915.2 of the Pennsylvania Rules of Civil Procedure provides in

relevant part:

            Rule 1915.2. Venue

            (a)   An action may be brought in any county

                  (1)(i)          which is the home county
                                  of the child at the time of
                                  commencement of the
                                  proceeding, or

                           (ii)   which     had been the
                                  child’s    home   county


                                        - 10 -
J. S44015/16


                             within six months before
                             commencement of the
                             proceeding and the child
                             is absent from the county
                             but a parent or person
                             acting      as     parent
                             continues to live in the
                             county; or

                 (2)   when the court of another county
                       does not have venue under
                       subdivision (1), and the child and
                       the child’s parents, or the child and
                       at least one parent or a person
                       acting as a parent, have a
                       significant connection with the
                       county other than mere physical
                       presence and there is available
                       within the      county substantial
                       evidence concerning the child’s,
                       protection, training and personal
                       relationships[.]

          ....

          (c)    The court at any time may transfer an action
                 to the appropriate court of any other county
                 where the action could originally have been
                 brought or could be brought if it determines
                 that it is an inconvenient forum under the
                 circumstances and the court of another county
                 is the more appropriate forum. It shall be the
                 duty of the prothonotary of the court in which
                 the action is pending to forward to the
                 prothonotary of the county to which the action
                 is transferred certified copies of the docket
                 entries, process, pleadings and other papers
                 filed in the action. The costs and fees of the
                 petition for transfer and the removal of the
                 record shall be paid by the petitioner in the
                 first instance to be taxable as costs in the
                 case.

          ....


                                   - 11 -
J. S44015/16



           EXPLANATORY COMMENT--2008

           Subdivision (a) of Rule 1915.2 incorporates the
           categories of jurisdiction for initial custody
           determinations      and      temporary     emergency
           proceedings in the Uniform Child Custody Jurisdiction
           and Enforcement Act at 23 Pa.C.S.A. §§ 5421 and
           5424 as the venue provisions for these rules,
           restating them in rule form without change in
           substance.    Subdivision (a) follows the policy of
           § 5471 of the Uniform Child Custody Jurisdiction and
           Enforcement Act, which provides that the provisions
           of the act “allocating jurisdiction and functions
           between and among courts of different states shall
           also allocate jurisdiction and functions between and
           among     courts    of    common     pleas   of  this
           Commonwealth.”

Pa.R.C.P. 1915.2(a)(1)-(2), (c), and explanatory comment.

     Rule 1915.1 defines “home county” as:

           [T]he county in which the child immediately
           preceding the time involved lived with the child’s
           parents, a parent, or a person acting as parent, or in
           an institution, for at least six consecutive
           months. . . . A period of temporary absence of the
           child from the physical custody of the parent,
           institution, or person acting as parent shall not affect
           the six-month or other period[.]

Pa.R.C.P. 1915.1.

     Father asserts that the trial court erred in its decision to relinquish

jurisdiction to New Jersey, because Mother failed to prove that he and/or

Child do not have a “significant connection” with this Commonwealth

pursuant to Section 5422(a)(1).    (Father’s brief at 16-19.)   Father argues

that the Commonwealth has exclusive, continuing jurisdiction of the custody



                                    - 12 -
J. S44015/16


matter under Section 5422(a)(1), as he continues to live in, and exercise his

custodial time with Child in, the Commonwealth.           Father states that he

continues to live in the Commonwealth and exercise his custodial time with

Child here.    While Father has moved from Philadelphia County to nearby

Bucks County, he contends that the county of his residence is not properly

part of the Section 5422 inquiry.      (Id. at 16-19.)   Father asserts that his

counsel set forth the significant connection that he and Child have to the

Commonwealth in Father’s response to Mother’s motion, which the trial court

admittedly did not read.        (Id. 16-17.)    He claims that the trial court

improperly relied on the oral argument on the motion, which was punctuated

by interruptions. (Id. at 17.) Father complains that the trial court made an

abrupt ruling on the motion, which the judge was hearing his last day. (Id.

at 17-18.)

     This court has explained as follows.

              Under the plain meaning of section 5422(a)(1), a
              court that makes an initial custody determination
              retains exclusive, continuing jurisdiction until neither
              the child nor the child and one parent or a person
              acting as a parent have a significant connection with
              Pennsylvania and substantial evidence concerning
              the child’s care, protection, training, and personal
              relationships is no longer available here. The use of
              the term “and” requires that exclusive jurisdiction
              continues in Pennsylvania until both a significant
              connection to Pennsylvania and the requisite
              substantial evidence are lacking. In other words,
              Pennsylvania will retain jurisdiction as long as a
              significant connection with Pennsylvania exists or
              substantial evidence is present.



                                       - 13 -
J. S44015/16


Rennie v. Rosenthol, 995 A.2d 1217, 1220-1221 (Pa.Super. 2010)

(footnotes omitted; emphasis in original). With respect to the meaning of

“significant connection,” we stated,

            [P]ursuant to the plain and ordinary meaning of the
            phrase “significant connection,” exclusive, continuing
            jurisdiction is retained under section 5422(a)(1) as
            long as the child and at least one parent have an
            important or meaningful relationship to the
            Commonwealth. Accordingly, we must look at the
            nature and quality of the child’s contacts with the
            parent living in the Commonwealth.

Id. at 1221-1222 (footnote omitted). In Rennie, we concluded the custody

matter had a significant connection to Pennsylvania because it was where

her father lived; the child had a strong relationship with her father and

visited him in Pennsylvania pursuant to a custody agreement; she visited

her paternal grandparents and other paternal relatives in Pennsylvania; and

she had friends who lived in Pennsylvania.         See id. at 1222-1223.         We,

therefore, affirmed the trial court’s order denying the mother’s motion to

relinquish jurisdiction.

      In S.K.C., supra, the child had resided with her parents in Mercer

County, Pennsylvania, for the 12 years following her birth in May of 2000,

and   had   attended       elementary   school   through   fourth   grade   in   the

Commonwealth. S.K.C., 904 A.2d at 404-405. In May of 2012, the child’s

father obtained primary custody of the child, and she then moved to Canada

to reside with the father.       Id.    She was enrolled in Pennsylvania Cyber

Charter School for fifth and sixth grades. Id. at 405. This court determined


                                        - 14 -
J. S44015/16


that the mother, who continued to reside in Mercer County, exercised partial

physical custody, and the child spent more than three months each year in

the Commonwealth. Id. at 413-414. She had a relationship with her family

in Pennsylvania, and had friends in Pennsylvania. Thus, we concluded that

the custody matter had a significant connection to the Commonwealth, and

that the trial court properly found that it had exclusive, continuing

jurisdiction over the matter pursuant to 23 Pa.C.S.A. § 5422.          After

examining the Section 5427 factors, this court also held that the father’s

argument, that the trial court abused its discretion in determining that

Mercer County was not an inconvenient forum, lacked merit.       See id. at

418.

       Here, at oral argument, the following exchange occurred among the

court and the parties:

            THE COURT: Petition for a change of venue. What
            kind of action is this?

            MR. KULDINER: Custody, Your Honor.

            THE COURT: And -- be seated. Both parties live in
            Philadelphia?

            [MOTHER]: No.

            [FATHER]: No.

            THE COURT: Where do you live?

            [MOTHER]: New Jersey.

            THE COURT: Where in New Jersey?



                                   - 15 -
J. S44015/16


          [MOTHER]: Manalapan.

          THE COURT:       How    long    have   you   been   in
          Manalapan?

          [MOTHER]: For over a year.      We were allowed to
          relocate last September.

          THE COURT: By way of a petitioning this Court?

          [MOTHER]: Yes.

          THE COURT: Okay. So who was it, Judge Joseph[]
          who permitted you to remove the child and yourself
          to New Jersey?

          [MOTHER]: -- Judge -- Pechkurow.

          THE COURT: Okay. All right.

               And where do you live now?

          [FATHER]:     We recently moved to right on the
          border of Philadelphia in Feasterville. About --

          THE COURT: Bucks County.

          [FATHER]:   -- Bucks County.      And nine -- nine
          months ago.

          THE COURT: So, okay.       And who is the primary
          custodial parent?

          [MOTHER]: I am, Your Honor.

          THE COURT: Okay. You’ve lived in New Jersey for
          over a year?

          [MOTHER]:       Yes, way for over a year. And the
          child, this is his second year attending New Jersey
          Elementary School.

          THE COURT: So why are we in Philadelphia, given
          that he’s in Bucks County now and she’s -- she’s


                                 - 16 -
J. S44015/16


          relocated to New Jersey, which would seem to be the
          place where -- which would have the most interest in
          the welfare of that -- the well-being of that child?

          MR. KULDINER: Your Honor, if you had a chance to
          read my response to --

          THE COURT: No issue.

          MR. KULDINER: -- right.

          THE COURT: I don’t read that stuff.

          MR. KULDINER: Right. So here’s the thing, this
          matters [sic] been in this courtroom for about six
          years, Your Honor. The -- retains jurisdiction over
          the divorce. The custody, Judge Pechkurow, says,
          “This Court retains jurisdiction.”  My client just
          recently moved to Feasterville.

                He has primary [physical custody] during the
          summer. So in the end it’s really a 50/50 custody.
          There’s significant connections to this area. So it’s
          not between counties. It’s between different states.

          THE COURT: So let me ask you this question.

          MR. KULDINER: Sure.

          THE COURT: You know, he’s not coming back to
          Philadelphia except to go to [c]ourt.

          MR. KULDINER:      Well the child actually goes to
          Sunday school in Philadelphia.

          THE COURT: Sunday school?

          MR. KULDINER: Right.

          THE COURT: Okay. How old is the child?

          MR. KULDINER: Well --

               How old [is] the child?


                                  - 17 -
J. S44015/16



          [FATHER]: Seven.

          [MOTHER]: Seven and a half, Your Honor.

          THE COURT: Seven and a half. So he goes to
          Sunday school. That doesn’t count as --

          MR. KULDINER: So this is a martial [sic] --

          THE COURT: -- he lives with Dad in Bucks County
          during the summers?

          MR. KULDINER: -- correct.

          THE. COURT: Including this past summer?

          MR. KULDINER: Every summer. Yes.

          THE COURT: Okay.

               How many summers have you been in Bucks?

          MR. KULDINER:     This is the past -- first summer,
          Your Honor.

          [FATHER]: First summer.

          THE COURT:      First summer?       Is Bucks your
          permanent residence now?

          [FATHER]: Yes.

          MR. KULDINER: This is a matter --

          THE COURT: Well -- we don’t have any business in
          this.

          MR. KULDINER: -- but this is a matter between two
          states, Your Honor, not between counties. And the
          Court’s [sic] say if there’s child --

          THE COURT: Yeah, but what I’m saying is this state,
          Pennsylvania, needs -- Pennsylvania, all right, there


                                 - 18 -
J. S44015/16


          is no Pennsylvania Domestic Relation. Yes, there are
          two different states, but this county does not have
          any business in this matter. The child resides in
          New Jersey. Dad lives in another county.

          MR. KULDINER: In New Jersey --

          THE COURT: He’s got this one.

          MR. KULDINER: -- Your Honor, I have case law. It
          says where --

          [MOTHER]: We weren’t on the --

          MR. KULDINER:       -- the Courts in Pennsylvania
          allowed the Father to relocate primary custody to
          Canada. The child was every other weekend in
          Pennsylvania.   The Courts, in 2004, to Superior
          Court say, and I’m -- case law, child has minimum
          contacts in Pennsylvania.

          THE COURT: What are the facts of the case?

          MR. KULDINER: I just told you. So the [f]ather --

          THE COURT: You didn’t tell me the facts.

          [MOTHER]: Your Honor?

          MR. KULDINER: -- filed for primary custody.

          [MOTHER]: Your Honor, may I present my case?

          THE COURT: You can’t say that.

          MR. KULDINER: Sure.

          [MOTHER]: Your Honor?

          THE COURT: Hold on.      Hold on.   Please.   Both of
          you, all right?

          MR. KULDINER:     This was taken out of the most
          recent --


                                 - 19 -
J. S44015/16



          THE COURT: Hold on, counsel.

          MR. KULDINER: -- sure.

          THE COURT: Have a seat, please. Let me read.

          [MOTHER]: Okay.

          MR. KULDINER: Here’s two more cases.

          COURT CRIER: For His Honor?

          MR. KULDINER: Yes.

          THE COURT: This -- yeah, factors -- this is the case
          that you’re talking about where the [m]other and
          [f]ather had some connection to Canada.

                They ran a lodge up there. Now we don’t have
          any facts that are similar to that here. Do we? We
          simply have a [m]other who used to be a resident of
          Philadelphia.

                And I assume you used to be in Philadelphia.
          She did what she was required to do to remove
          herself and the child to another jurisdiction.

          MR. KULDINER: Right.

          THE COURT:       Jurisdiction follows   the   child to
          New Jersey.

          MR. KULDINER: There’s a Court order that says,
          “Jurisdiction remains in Philadelphia.” There’s six
          years of history, Your Honor, here. This --

          [MOTHER]: Not six -- Your Honor, may --

          MR. KULDINER:     -- Your Honor, I’m looking at a
          summary.

          COURT RECORDER: One at a time, please.



                                 - 20 -
J. S44015/16


          [MOTHER]: -- I talk to --

          MR. KULDINER:       Your Honor, may I present the
          summary?

          [MOTHER]: -- may I present my case, because I
          filed for the motion. May I please present my case?

          THE COURT: You can.

          [MOTHER]: Because he keeps interrupting me.

          THE COURT: Counsel, be seated.

          [MOTHER]: Your Honor, this case goes back to
          many, many years. We had 50/50 shared physical
          custody.   Father never exercised his physical --
          physical custody. A Judge allowed us to relocate,
          because the Father never exercised.

          THE COURT: Was he -- was he present during the
          relocation petition hearing?

          [MOTHER]: Yes, of course.

          THE COURT: Okay.

          [MOTHER]: Of course. It was a two year -- it [sic] a
          two year here.       The child has been attending
          Manalapan School, second year in -- a [sic] child
          has his pediatrician visits, his after school activities,
          swimming, tennis, all of his school --

          THE COURT: Everything’s in New Jersey. I got it.

          [MOTHER]: -- everything is in New Jersey.

          THE COURT: I got it.

          [MOTHER]: Also we’re having a problem now. Our
          exchange takes place on Friday night at 7:00. I did
          ask the Father to move it by an hour, because of the
          traffic in New Jersey. Unfortunately, a Judge in --
          when she entered an order --


                                   - 21 -
J. S44015/16



          THE COURT: What Judge?

          [MOTHER]: Pechkurow. She does now [sic] know
          about the traffic.  Father said, “Absolutely not,”
          without any reason. Unfortunately, I had -- I had an
          accident.

                I cannot drive on highways right now. I’m
          afraid. And I have to rely on my husband, you
          know, to drop off the child.

          THE COURT: Let me ask you this question.

          [MOTHER]: Right.

          THE COURT: Do you drive to Pennsylvania?

          [MOTHER]:      No, no, I -- no, no, no.     I ask
          mention [sic] -- my husband right now. I only --
          drive locally. I had an accident. And I have a
          treatment right now. I’m undergoing treatment.

          THE COURT: And whose custody is it during these
          Friday visits?

          [MOTHER]: We drive a child to the extension --

          THE COURT: Whose custody is it?

          [MOTHER]: -- what do you mean?

          THE COURT: Child is being transferred for Father’s
          custody?

          Why aren’t you driving?

          [FATHER]:     Your Honor, I am driving.     We are
          picking up child.

          THE COURT: Where?

          [MOTHER]: In New Jersey.



                                    - 22 -
J. S44015/16


          [FATHER]: From New Jersey exit eight. So I’m
          driving all the way from PA to New Jersey, pick up
          [Child], my son --

          THE COURT: That’s not much of a drive.        Be
          seated.

               Both of you, be seated, please.

          [MOTHER]: And then --

          THE COURT: You’re in Bucks County. It’s a little
          hop, skip, and jump up the turnpike to get to six,
          seven, and eight.   Okay?   It’s not a long way.
          Manalapan is near what?

          [MOTHER]: Manalapan is right next to Marlboro. It’s
          next to Sayreville on the -- when you go to Garden
          State to go to New York.

          THE COURT: So it’s on the way to that --

          [MOTHER]: What next [sic] to Freehold?      Do you
          know where Freehold is?

          THE COURT: -- where?

          [MOTHER]: Freehold.

          THE COURT: I know Freehold.

          [MOTHER]: Long Brand. Right in the area.

          THE COURT:      So to about       eight,   eight   A.
          Somewhere around there.

          [MOTHER]: Yes. Yes. Yes. And then we pick up a
          [sic] child on Sunday night from his Father’s home.

          THE COURT: Which is where?

          [MOTHER]: In Bucks County. We do almost all of
          the driving. And now I have to rely on my husband,
          because I can’t drive on highways.


                                 - 23 -
J. S44015/16



          MR. KULDINER: Your Honor, can I --

          [MOTHER]: And I ask [sic] Father to move it on
          Friday night from 7:00 P.M. to 8:00 P.M., because
          my husband --

          THE COURT: That’s not before me.

          [MOTHER]: -- I understand, but what I’m trying to
          say all of these -- all of these issues are not -- we
          are not able to resolve in Philadelphia Court, because
          the Judge before he did not -- she did not know the
          traffic in New Jersey and everything.

          MR. KULDINER: -- but that’s not the standard, Your
          Honor.

          [MOTHER]: But --

          MR. KULDINER: The standard is --

          [MOTHER]: -- can I please least [sic] my factors. I
          read my, you know, there was also --

          THE COURT: Be seated.

          [MOTHER]: -- I’m sorry. There are a number of
          factors that I want to explain to you that support my
          --

          THE COURT: This is not [a] support case.

          [MOTHER]: -- but the --

          THE COURT: I’m not [a] support Judge.         I don’t
          have any jurisdiction over that.

          [MOTHER]:    -- no, no, no, supporting my motion I
          meant.

          THE COURT: Oh.




                                  - 24 -
J. S44015/16


          [MOTHER]: All the factors that supporting [sic].
          And under this law there’s a general rule. And the
          general rule says, “A Court of this the [sic]
          Commonwealth determined that neither the child nor
          the child and one parent, nor the child and a person
          acting as a parent, has a significant connection with
          the -- with this -- with this Commonwealth, and that
          substantial evidence is no longer available in this
          Commonwealth,” which is we move [sic] to
          New Jersey.

                He move [sic] to Bucks County. There are also
          a number of factors, it’s called inconvenience factors.
          The first inconvenience factor is -- I’m sorry. The
          length of a time the child -- the child has resided
          outside this Commonwealth.

                 He has been living primarily from September
          until end of June in New Jersey. And he’s going to
          New Jersey school. The distance between the Court
          of Commonwealth and the Court that stayed, would
          assume jurisdiction, the distance from me to this
          Court is over two hours. From [Father’s] from the --
          from child’s Father to this Court is about 40 minutes.
          As well --

          THE COURT: Thank you.

                Anything else?

               Why shouldn’t I grant her petition to change
          the venue, which is where the child lives in
          New Jersey?

          MR. KULDINER: Okay.

          THE COURT: Show me, because Philadelphia has no
          connection --

          MR. KULDINER: Sure.

          THE COURT: -- to this case.




                                  - 25 -
J. S44015/16


          MR. KULDINER: Your Honor, as you heard she did
          cite the statue [sic] about connections with the
          Commonwealth. As you -- the statute doesn’t take
          connections for the county where the case
          originated.

                 Judge Pechkurow wrote specifically, “This
          jurisdiction, this Court maintains jurisdiction and
          retains jurisdiction.” Your Honor, my client has a
          child --

          THE COURT: And when was that?

          MR. KULDINER: -- that was about a year ago.

          THE COURT:        And was that before or after the
          relocation petition?

          MR. KULDINER:       That was after three years of
          hearing this case, Your Honor, with two different
          Judges. Just this case has been --

          THE COURT: Was that before --

          MR. KULDINER: -- in front of Court --

          THE COURT: -- or after the relocation petition was
          granted?

          MR. KULDINER: That was at the time --

          [MOTHER]: Be --

          MR. KULDINER: -- the order, it says, “This Court
          retains jurisdiction,” Your Honor. My client has the
          child almost every weekend except the third
          weekend of every month. He’s got the child every
          day over the summer. Essentially it’s 50/50 custody.
          The statute says, “Minimal contacts with the
          Commonwealth” not the county, Your Honor.

          THE COURT: Excuse me.       During the school year
          your client has what?



                                 - 26 -
J. S44015/16


          MR. KULDINER:     The whole summer and every
          weekend during the year.

          [MOTHER]:     Actually he -- it says that he has
          primary custody in the summer, but he did not give
          me a [sic] child at all. Primary is not full custody.
          He’s in contempt as well.

          MR. KULDINER: Your Honor, may I present this?

          [MOTHER]: And these are all of the issues that
          unfortunately he is not civil. And we are not able to
          resolve -- result [sic] it normally. And --

          MR. KULDINER: She could --

          [MOTHER]: -- I think that --

          MR. KULDINER: -- file the motion to modify.

          [MOTHER]: -- New Jersey -- New Jersey would be a
          much better jurisdiction since the child is attending
          school there. All of his activities are there.

                Everything is there.    And nobody lives in
          Philadelphia. We have no ties to Philadelphia.

          THE COURT: Philadelphia is not in this anymore.

          [MOTHER]: Right.

          THE COURT: Jurisdiction is in New Jersey.         And
          that’s where this case is.

          MR. KULDINER: Your Honor, if you take a look at
          the case law it says that. [sic] The Superior Court
          ruled. [sic]

                My client has custody of him for one day a year
          it stays in -- it stays in Commonwealth. It’s not
          about Philadelphia.

          THE COURT: Thank you. You’re adjourned. Here’s
          your stuff. Okay? I get paid to --


                                 - 27 -
J. S44015/16



           MR. KULDINER: I’m filing an appeal. I mean this is
           ridiculous, Your Honor.

           THE COURT: Great. Go ahead.

           MR. KULDINER: The case law is clear.

           THE COURT:       You’ll get another Judge, because
           today is my last day.

           MR. KULDINER: Thank you.

           THE COURT: See ya.

           MR. KULDINER: All right. Have a good holiday.

           COURT CLERK: Parties, please step out.

           THE COURT:     If I make a decision that’s what I’m
           making.

           MR. KULDINER: All right.

           THE COURT: It sounds like the jurisdiction --

           MR. KULDINER: But there’s case law. And you need
           to apply that.

           THE COURT: -- okay.

Notes of testimony, 12/23/15 at 4-20.

     Thus, at oral argument, Mother supported her motion with evidence

that she had relocated Child to reside primarily in New Jersey with her

pursuant to the Philadelphia trial court order entered on July 11, 2014. The

parties did not dispute that Child resides with Mother in New Jersey during

the school year, and resides in the Commonwealth with Father on two of

every three weekends and in the summer.


                                   - 28 -
J. S44015/16


      The first question before the trial court was whether Father’s exercise

of primary physical custody during the summer and partial physical custody

two   of   every   three   weekends   was      a   significant   connection   to   the

Commonwealth. Pursuant to Rennie and S.K.C., the trial court abused its

discretion in finding that the custody matter no longer had a significant

connection to the Commonwealth.

      The second question before the trial court was whether it would be

proper to transfer venue of the custody matter to New Jersey under

Section 5427 of the UCCJEA, as the Commonwealth had become an

inconvenient forum.     We agree with Father that the trial court judge gave

only a brief consideration of this case, perhaps because it was his last day on

the bench. It also is apparent that the trial court admittedly did not review

Father’s argument concerning the controlling case law set forth in his

memorandum in opposition to Mother’s motion. The trial court judge did not

engage in an analysis of the Section 5427 factors, nor could he have done

so, as Mother failed to support her motion with any evidence regarding all

eight of the factors.

      Accordingly, we find that the trial court abused its discretion in

granting Mother’s motion to transfer/relinquish jurisdiction to New Jersey.




                                      - 29 -
J. S44015/16


We, therefore, are constrained to reverse and remand the matter to the trial

court for further proceedings.5

      Order reversed and remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/8/2016




5
  Because we reach this result, we need not address Father’s remaining
arguments concerning the trial court’s consideration of Pa.R.C.P. 1915.2,
and its improper consideration of Child’s best interests.


                                   - 30 -